Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-34 are pending and presented for examination on the merit.

Claim Objections
Claim 14 is objected to because a period is missing. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 12-15, 19-22, 24-27, 29, and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Synthesis and properties of chemically cross-linked poly(vinyl alcohol)–poly(acrylamide-co-diallyldimethylammonium chloride) (PVA–PAADDA) for anion-exchange membranes” by Qiao et al., Solid State Ionics 214 (2012) 6-12, as evidenced by WO 2016/127212 to Hill et al. (equivalent US 2018/0036687 used for citation).
Regarding claims 1 and 2, Qiao et al. teaches a water insoluble membrane, e.g. a PVA-PAADAA-GA anion-exchange membrane, comprising a polymer composition comprising poly(acrylamide-co-diallyldimethylammooium chloride) (PAAcDADMAC, also known as PAADAA) crosslinked with a water soluble crosslinker or glutaraldehyde (GA), as PAADAA and GA are combined in solution and allowed to react (Experimental sections 2.1 and 2.2 on Page 7). At least some crosslinking between the PAADAA and GA are expected, as evidenced by the fact that the two are bonded together to form the PVA-PAADAA-GA membrane in Qiao et al. and by Hill et al., which also relates to a water insoluble membrane and teaches that a way well known in the art to crosslink cationic polyelectrolyte materials such as poly(acrylamide-co-diallyldimethylammooium chloride) is with glutaraldehyde (Fig. 1; [0018]; [0021]; [0022]; [0029]; [0030]).
Regarding claims 3 and 4, Qiao et al. teaches that the membrane has an ion exchange capacity of, e.g. 0.91 (Table 1 on Page 9).
Regarding claims 8 and 12, Qiao et al. teaches that the PAAcDADMAC and the crosslinker at a PAAcDADMAC:crosslinker ratio of 1:0.3 (Table 1 on Page 9), falling within the claimed range of claim 8 and meeting the claimed range of claim 12.
Regarding claims 13 and 14, Qiao et al. teaches that the membrane has a water uptake of, e.g. 72.2 % (Table 1 on Page 9).
Regarding claim 15, Qiao et al. teaches that the polymer composition further comprises an additional uncrosslinked polymer as not all polymers in the polymer composition are crosslinked (Experimental section 2.1 on Page 7).
Regarding claim 19, Qiao et al. teaches that the membrane has a thickness of about 80-100 µm (Experimental section 2.1 on Page 7), an ion exchange capacity (IEC) of, e.g. 0.91 (Table 1 on Page 9), and an average water uptake of, e.g. 72.2 % (Table 1 on Page 9).
Regarding claim 20, Qiao et al. teaches an electrochemical device, e.g. a fuel cell, comprising a solid electrolyte comprising the membrane of claim 1 (Introduction first paragraph; Conclusions).
Regarding claims 21 and 22, Qiao et al. teaches polymer composition comprising poly(acrylamide-co-diallyldimethylammooium chloride) (PAAcDADMAC, also known as PAADAA) crosslinked with a water soluble crosslinker or glutaraldehyde (GA), as PAADAA and GA are combined in solution and allowed to react (Experimental sections 2.1 and 2.2 on Page 7). At least some crosslinking between the PAADAA and GA are expected, as evidenced by the fact that the two are bonded together to form the PVA-PAADAA-GA membrane in Qiao et al. and by Hill et al., which also relates to a water insoluble membrane and teaches that a way well known in the art to crosslink cationic polyelectrolyte materials such as poly(acrylamide-co-diallyldimethylammooium chloride) is with glutaraldehyde (Fig. 1; [0018]; [0021]; [0022]; [0029]; [0030]).
Regarding claim 24, Qiao et al. teaches an acid HCl (Experimental section 2.1 on Page 7).
Regarding claims 25 and 26, Qiao et al. teaches a method of producing a membrane, the method comprising: 
combining a water soluble polymer, e.g. PVA and PAADDA, with a water soluble crosslinker or glutaraldehyde (GA), to produce a reaction mixture; 
allowing the reaction mixture to react for a period of time to produce a polymer composition comprising a crosslinked polymer PVA-PAADAA-GA; and 
casting the polymer composition into a membrane; 
wherein the period of time is at least one minute, e.g. 20 min. (Experimental sections 2.1 and 2.2 on Page 7).
Regarding claim 27, Qiao et al. teaches that the water soluble polymer comprises poly(acrylamide-co-diallyldimethylammonium chloride) (PAAcDADMAC, a.k.a. PAADAA) (Experimental section 2.1 on Page 7).
Regarding claim 29, Qiao et al. teaches that the period of time is 20 min. (Experimental section 2.1 on Page 7).
Regarding claim 31, Qiao et al. teaches that the casting is conducted between ambient temperature and 30 ºC (Experimental section 2.1 on Page 7).
Regarding claim 32, Qiao et al. teaches that the polymer composition comprises an additional, uncrosslinked polymer as not all polymers in the polymer composition are crosslinked (Experimental section 2.1 on Page 7).
Regarding claim 33, since Qiao et al. teaches an electrochemical device, e.g. a fuel cell, comprising a solid electrolyte comprising the membrane of claim 1 (Introduction first paragraph; Conclusions), the reference anticipates a method of operating a fuel cell, the method comprising employing an anion exchange membrane 
Regarding claim 34, Qiao et al. teaches a first container housing poly(acrylamide-co-diallyldimethylammooium chloride) (PAAcDADMAC, also known as PAADAA); and a second container housing a water soluble crosslinker or glutaraldehyde (GA) (Experimental section 2.1 on Page 7). These containers meet the limitations for the claimed kit for preparing an ion exchange membrane.

Claims 1-5, 13, 14, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/127212 to Hill et al. (equivalent US 2018/0036687 used for citation).
Regarding claims 1 and 2, Hill et al. teaches a water insoluble membrane, e.g. a membrane which can be used for applications such as desalination and water purification (abstract; [0001]), comprising a polymer composition comprising a cationic polyelectrolyte material in one of a plurality of bilayers of the membrane crosslinked to a 
Regarding claims 3-5, 13, and 14, since the prior art teaches the same polymer composition making up the membrane, the claimed ion exchange capacity and water uptake properties necessarily follow, absent evidence to the contrary.
Regarding claims 21 and 22, Hill et al. teaches a polymer composition comprising a cationic polyelectrolyte material in one of a plurality of bilayers of the membrane crosslinked to a cationic polyelectrolyte material in an adjacent bilayer by glutaraldehyde (a water soluble crosslinker), wherein the cationic polyelectrolyte material is, e.g. poly(acrylamide-co-diallyldimethylammooium chloride) (Fig. 1; [0018]; [0021]; [0022]; [0029]; [0030]). Hill et al. anticipates the claimed invention as poly(acrylamide-co-diallyldimethylammooium chloride) is named as one of three examples of the cationic polyelectrolyte material ([0022]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. as applied to claim 1 above.
Regarding claim 5, Qiao et al. teaches that the membrane has an ion exchange capacity ranging from 0.91 to 1.63 (Table 1 on Page 9).
Qiao et al. does not expressly teach the claimed range of from about 1.4 to about 1.5.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed range, motivated by the fact that Qiao et al. teaches an ion exchange capacity of 1.63, which is very close to the claimed range, and demonstrates that the ion exchange capacity changes depending on the membrane composition (Table 1 on Page 9 and so the skilled artisan would have obtained the claimed ion exchange capacity by adjusting the ratio of the polymers and the crosslinker.
Regarding claims 9-11, Qiao et al. teaches that the PAAcDADMAC or PAADDA, and the crosslinker vary in ratios 0.25:0.3, 0.5:0.3, and 1:0.3 (Table 1), but does not expressly teach the claimed ratios.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed ranges, motivated by the fact that Qiao et al. demonstrates a range of ratios of PAADDA:GA that result in various water uptake, ionic conductivity, and ion-exchange capacity of the membrane (Table 1 on Page 9) and so the skilled artisan would have optimized the result-effective PAADDA:GA ratio in order to achieve the desired properties of the membrane product.

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. as applied to claim 1 above, in view of CN 108579423 to Cheng et al. (machine translation provided for citation).
Regarding claims 28 and 30, Qiao et al. teaches that the reaction mixture was allowed to react at 30 °C for 20 min. (Experimental section 2.1 on Page 7).
Qiao et al. does not expressly teach the claimed temperature and time ranges.
Cheng et al. also relates to a method of preparing a membrane comprising a polymer composition and teaches that the method comprises a cross-linking step done at a temperature 20-80 °C for 0-5 h (abstract; [0008-0014]; [0023]; [0025]; [0043]), wherein glutaraldehyde may be used as the cross-linking agent ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the temperature and time for the reaction in the method of Qiao et al., because Cheng et al. demonstrates ranges of temperature and time (overlapping with the claimed ranges) suitable for cross-linking and the skilled artisan would have optimized the reaction conditions depending on factors such as the polymer and the crosslinker used and concentrations of the two in the reaction mixture, in order to obtain the desired degree of crosslinking and the desired properties of the resulting membrane to fit the intended application.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. or Hill et al. as applied to claim 1 above.
Regarding claims 6 and 7, Qiao et al. or Hill et al. does not teach the claimed areas.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the size/proportion of the membrane to arrive at the claimed invention, because the prior art membranes meet the limitations of claim 1 and a scaled-up product is not patentably distinct from the prior art product. See MPEP § 2144.04, IV, A.

Allowable Subject Matter
Claims 16-18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the cited closest prior arts do not disclose or suggest using uncrosslinked poly(diallyldimethylammonium chloride) (PDADMAC) in addition to the claimed polymer composition of claims 1 and 21. There is no apparent reason to add the uncrosslinked PDADMAC.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             

/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725